Citation Nr: 0535149	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  04-21 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 2002 
for the grant of dependency and indemnity compensation.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1976 to 
December 1988.  In addition, he had approximately 
nine-and-a-half years of prior active service.  

The veteran died in January 2000.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico.  Specifically, in that decision, the 
RO, in pertinent part, granted service connection for the 
cause of the veteran's death.  In a letter subsequently dated 
in September 2002, the RO informed the appellant of her award 
for dependency and indemnity compensation benefits and of the 
assignment of May 1, 2002 as the effective date of the grant.  
Also in the September 2002 letter, the RO notified the 
appellant of the denial of the issue of entitlement to 
accrued benefits.  


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2000 at the age of 
51 years as a result of metastatic adenocarcinoma of the 
lung.  

2.  On April 8, 2002, the RO received from the appellant a 
VA Form 21-534, Application For Dependency And Indemnity 
Compensation, Death Pension, And Accrued Benefits By A 
Surviving Spouse Or Child (Form 21-534).  

3.  An informal claim for dependency and indemnity 
compensation benefits was not filed prior to April 8, 2002.  

4.  No unadjudicated claims filed by the veteran were pending 
before VA at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than May 1, 
2002 for the grant of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.31, 3.400 (2005).

2.  The criteria for a finding of entitlement to accrued 
benefits have not been met.  38 U.S.C.A. §§ 1110, 1131, 5121 
(West 2002); 38 C.F.R. § 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In a December 2003 letter in the present case, the RO 
informed the appellant of VA's duties to notify and to assist 
her in regard to her claim for an effective date earlier than 
May 1, 2002 for the grant of dependency and indemnity 
compensation.  The Board acknowledges that the December 2003 
notification letter was furnished to the appellant after the 
RO's initial grant of service connection for the cause of the 
veteran's death and assignment of May 1, 2002 as the 
effective date for this award.  However, the appellant was 
"provided the content-complying notice to which she [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires a remand to the RO.  Nothing about the evidence or 
any response to the RO's notification suggests that this 
claim must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

Specifically, the December 2003 letter, along with the May 
2002 rating action and the March 2004 statement of the case 
(SOC) informed the appellant of the type of evidence 
necessary to support her claim for an earlier effective date 
for the grant of dependency and indemnity compensation.  
Also, the May 2002 rating decision as well as the March 2004 
SOC notified the appellant of the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of this issue.  

In addition, the December 2003 letter notified the appellant 
that the RO would make reasonable efforts to help her obtain 
necessary evidence with regard to this issue but that she 
must provide enough information so that the agency could 
request the relevant records.  Also, the RO discussed the 
attempts already made to obtain relevant evidence with regard 
to this claim.  Further, the RO notified the appellant of her 
opportunity to submit "any other evidence or information 
that . . . [she thought would] support . . . [her] claim."  
Thus, she may be considered advised to submit all pertinent 
evidence in her possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the 
appellant's earlier effective date claim, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the appellant.  Importantly, however, the 
purpose of the VCAA is to notify the appellant of the 
elements pertinent to his or her claim.  See, Pelegrini, 
18 Vet. App. at 120-21.  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the appellant has 
not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Furthermore, the Board finds that the duty to assist 
provisions of the VCAA have been met with respect to the 
appellant's earlier effective date claim.  All relevant 
treatment records adequately identified by the appellant have 
been obtained and associated with the veteran's claims 
folder.  Accordingly, the Board finds that VA has satisfied 
its duties to notify and to assist the appellant, pursuant to 
the VCAA, with regard to the earlier effective date issue.  
As such, the Board will proceed to adjudicate this claim 
based upon the evidence currently of record.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Moreover, as the Board will discuss in the following decision 
with regard to the issue of entitlement to accrued benefits, 
no claim for VA compensation or pension benefits was pending 
at the time of the veteran's death, and the appellant did not 
submit a claim for such benefits until more than one year 
after the veteran's death.  As such, the relevant law, and 
not the evidence of record, is dispositive of this issue.  
See, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in which 
The United States Court of Appeals for Veterans Claims 
(Court) held that, in a case where the law is dispositive of 
an issue, the claim should be denied due to lack of 
entitlement to the benefit under the law).  Importantly, the 
Court has also held that, where, as here, the law rather than 
the evidence is dispositive, the VCAA is not applicable.  
See, Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See 
also, Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001) 
(in which the Court held that, when no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA's duties to notify 
and to assist provisions are not applicable).  

Earlier Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2005).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2005).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2005).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
claimant to seek benefits must be shown.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998).  

Applicable law and regulations stipulate that, in cases 
involving service-connected death after separation from 
service, the effective will be the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of death.  Otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) 
(2005).  Relevant law and regulations also state that, in 
cases involving deaths occurring on or after May 1, 1957, the 
effective date of the award of dependency and indemnity 
compensation will be the date of receipt of the election.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. 
§ 3.400(c)(4)(iii) (2005).  

As the Board has previously noted in this decision, the 
certificate of death indicates that the veteran died on 
January [redacted], 2000 at the age of 51 years as a result of 
metastatic adenocarcinoma of the lung.  The certificate of 
death was signed on March 1, 2000 and filed with the 
appropriate agency on March 3, 2000.  

On April 8, 2002, the RO received from the appellant a 
Form 21-534.  In a May 2002 rating action, the RO, in 
pertinent part, granted service connection for the cause of 
the veteran's death.  According to the September 2002 notice 
of that decision, the RO assigned May 1, 2002 as the 
effective date of the grant of dependency and indemnity 
compensation benefits.  In the SOC issued in March 2004 
during the current appeal, the RO explained that, as the 
appellant's claim for dependency and indemnity compensation 
benefits had been received on April 8, 2002, the effective 
date for the grant of service connection for the cause of the 
veteran's death was May 1, 2002, the first day of the 
following month.  See, 38 C.F.R. § 3.31 (2005).  (According 
to that regulatory provision, regardless of VA regulations 
concerning the effective dates of awards, and with certain 
exceptions listed at paragraph c of this section, payment of 
monetary benefits based on original, reopened, or increased 
awards of dependency and indemnity compensation may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  However, beneficiaries will be deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences 
for the purpose of all laws administered by VA.  38 C.F.R. 
§ 3.31 (2005).)  

The appellant asserts that an earlier effective date is 
warranted for the grant of dependency and indemnity 
compensation benefits.  In particular, the appellant 
maintains that the effective date for this award should be 
January [redacted], 2000 (the date of the veteran's death) or, 
alternatively January 1, 2000 (the first day of the month of 
his demise).  

Specifically, at the April 2005 personal hearing, the 
appellant testified that she was delayed in filing her claim 
for dependency and indemnity compensation benefits because 
she had to wait for completion of the veteran's death 
certificate (until after an autopsy had been finished), was 
grieving, and lacked an understanding of the claim filing 
procedures.  T. at 20-21, 27-32.  Significantly, however, the 
certificate of death was signed, and filed with the 
appropriate agency, just over one month after the veteran's 
death.  In addition, the fact remains that the appellant's 
claim for dependency and indemnity compensation benefits was 
not received until April 8, 2002, more than two years after 
the veteran's demise.  This fact is not in dispute.  

Further, the appellant contends that VA has constructive 
receipt of the records of treatment that the veteran received 
at the VA Medical Center (VAMC) in Albuquerque, New Mexico 
for the cancer which led to his death.  She also maintains 
that the dates of these reports represent the dates of 
receipt of an informal claim for benefits pursuant to 
38 C.F.R. § 3.157.  See, e.g., T. at 8-16, 22-24, 33.  

VA medical records dated between March and May 1997 are 
included in the claims folder.  Importantly, these reports 
reflect treatment for percocet dependence, a condition not at 
issue in the current appeal.  

In addition, private medical records dated between November 
and December 1999 have been obtained and associated with the 
veteran's claims folder.  These reports reflect treatment for 
"metastatic lesions to the brain felt in all probability to 
be secondary to metastatic carcinoma of undetermined 
primary."  (A subsequent medical report dated in March 2004 
includes a VA physician's opinion, based upon a review of the 
claims folder, that the immediate cause of the veteran's 
death was metastatic adenocarcinoma of the lung and that this 
disorder was "highly likely the primary, or original, cancer 
. . . which [then] spread to the . . . [veteran's] brain.")  
Importantly, however, the private medical records dated 
between November and December 1999 were not received at the 
RO until August 2003.  As such, they cannot serve as the 
basis for the grant of an effective date earlier than May 1, 
2002 for the grant of dependency and indemnity compensation 
benefits.  See, 38 C.F.R. § 3.157(b)(2) (2005) (which 
stipulates that the date of receipt of evidence from a 
private physician or layman will be accepted as an informal 
claim for benefits when the evidence furnished by, or in 
behalf of, the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits) (emphasis added).  

Further, the claims folder includes records of the veteran's 
one-day hospitalization at the Albuquerque VAMC on the day of 
his demise.  In this regard, the Board acknowledges that the 
pertinent regulation stipulates that date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(2005).  Importantly, however, this regulatory provision 
applies only when such records relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1) (2005).  Neither of these two 
provisions are applicable in the present case.  As such, the 
January [redacted]th, 2000 hospitalization records from the 
Albuquerque VAMC may not be used to support the grant of an 
effective date earlier than May 1, 2002 for the award of 
dependency and indemnity compensation benefits.  

As the Board has discussed in this decision, the veteran died 
on January [redacted], 2000.  The RO received the appellant's claim 
for benefits (on her Form 21-534) on April 8, 2002.  In the 
subsequent grant of service connection for the cause of the 
veteran's death, the RO assigned an effective date of May 1, 
2002.  

The Board concurs with the assignment of May 1, 2002 as the 
effective date of the grant of dependency and indemnity 
compensation benefits.  See, 38 C.F.R. § 3.31 (2005).  
Applicable law and regulations stipulate that the effective 
date of such benefits will be the first day of the month in 
which the veteran's death occurred if the claim is received 
within one year after the date of death.  Otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 2002); 38 C.F.R. § 3.400(c)(2) 
(2005).  See also, 38 C.F.R. § 3.400(c)(4)(iii) (2005) (which 
stipulates that the effective date of the award of dependency 
and indemnity compensation in cases involving deaths 
occurring on or after May 1, 1957 will be the date of receipt 
of the election) and 38 C.F.R. § 3.31 (2005).  

In the present case, where the veteran died on January [redacted], 
2000 and the appellant's claim for benefits was not received 
until April 8, 2002, the RO properly assigned an effective 
date of May 1, 2002 for the grant of dependency and indemnity 
compensation benefits.  As the Board has discussed in this 
decision, no medical records (VA or private) were received 
which would constitute receipt of an informal claim for 
benefits prior to the effective date of May 1, 2002.  
Accordingly, an effective date prior to May 1, 2002 for the 
grant of dependency and indemnity compensation benefits is 
not warranted.  

Accrued Benefits

Review of the claims folder indicates that, in January 1989, 
the veteran filed a VA Form 21-526, Veteran's Application For 
Compensation Or Pension (Form 21-526) in which he raised 
issues of entitlement to service connection for multiple 
disabilities.  By a July 1989 rating action, the RO 
adjudicated these claims.  By a rating action dated in the 
following month, the RO adjudicated issues of entitlement to 
initial increased evaluations for the service-connected 
disabilities.  

Following a routine VA examination completed in May 1990, the 
RO, by a June 1990 rating action, confirmed the initial 
10 percent evaluations respectively assigned to the 
service-connected gout, residuals of a bunionectomy, and 
hypertension disorders.  In a letter dated in July 1990, the 
RO notified the veteran of the denials of these increased 
rating issues.  The veteran did not initiate an appeal of 
these denials.  In fact, following the July 1990 notification 
letter, no further communication was received from either the 
veteran or his representative.  

In April 2002, the appellant (the veteran's surviving spouse) 
submitted a Form 21-534.  Included with the Form 21-534 was a 
copy of a death certificate which indicated that the veteran 
had died on January [redacted], 2000 at the age of 51 years from 
metastatic adenocarcinoma of the lung.  

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. 
§ 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).  In 
order for a claimant to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of death.  
See, Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended 
to clarify the terms "evidence in the file at date of 
death" and "evidence necessary to complete the 
application."  See, 38 C.F.R. § 3.1000(c)(1) & (d)(4).  The 
SOC furnished to the appellant in the present case includes 
the amended version of 38 C.F.R. § 3.1000.  However, as 
neither change is relevant to the disposition of the instant 
appeal, the appellant will not be prejudiced as a result of 
the Board's proceeding to decide her claim without first 
notifying her of older version of this regulation.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board acknowledges that, at the personal hearing 
conducted before the undersigned Veterans Law Judge at the RO 
in April 2005 in the present case, the appellant testified 
that, when her husband told her that he had been diagnosed 
with cancer associated with the Agent Orange to which he had 
been exposed during his service in Vietnam, he also informed 
her that he had filed a claim for this disability with VA.  
Hearing transcript (T.) at 18-20.  Also at the April 2005 
personal hearing, the appellant's attorney explained that the 
veteran, prior to his death, had had conversations with VA 
personnel regarding his Agent Orange claim.  Although the 
attorney acknowledged that neither he, nor the veteran's 
family members, were "privy to [those conversations]," the 
attorney also asserted that "[t]he only reason for . . . 
[those conversations] would be to follow up on a VA claim."  
T. at 33.  

Significantly, however, the claims folder contains no 
evidence that the veteran had filed a claim for VA benefits 
prior to his death.  As the Board previously discussed in 
this decision, the RO, by a June 1990 rating action, denied 
the veteran's claim for increased evaluations for three of 
his service-connected disabilities.  Following the July 1990 
letter notifying the veteran of that decision, absolutely no 
further communication was received from him or his 
representative.  Thus, despite the appellant's assertions 
that the veteran had told her that he had filed a claim for 
service connection for disability associated with in-service 
Agent Orange exposure and that, at the very least, he had had 
conversations with RO personnel regarding such an issue, the 
fact remains that no written correspondence was received from 
the veteran with regard to such a claim prior to his death.  
See, 38 U.S.C.A. § 5101(a) (West 2002) and 38 C.F.R. § 
3.151(a) (2005) (which stipulate that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA).  See also, 38 C.F.R. § 3.1(p) (2005) 
(which stipulates that an application means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit).  

During the current appeal, the appellant has also contended 
that the date of the VA treatment that the veteran received 
for his cancer (which was associated with in-service Agent 
Orange exposure) prior to his death represents an informal 
claim for service connection for this disability (e.g., 
cancer), pursuant to 38 C.F.R. § 3.157.  In this regard, the 
Board acknowledges that, according to the pertinent 
regulation, the date of outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of an informal claim.  
38 C.F.R. § 3.157(b)(1) (2005).  Importantly, however, this 
regulatory provision applies only when such records relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157(b)(1) (2005).  In the present 
case, at the time of the veteran's terminal hospitalization 
at the Albuquerque VAMC, service connection had not been 
awarded for a disability associated with in-service Agent 
Orange exposure.  Further, as the Board has discussed, no 
further communication from the veteran or his representative 
was received at the RO after the July 1990 notification 
letter.  Consequently, in light of these facts, the Board 
must conclude that no claim seeking VA compensation or 
pension benefits was pending at the time of the veteran's 
death in January 2000.  

The Board also acknowledges that, at the April 2005 personal 
hearing, the appellant testified that, when she first called 
VA after the veteran's death, she was told that there was 
nothing that could be done for her until she filed the 
veteran's death certificate with the agency.  The appellant 
also explained that she had had a hard time obtaining the 
veteran's death certificate because an autopsy had been 
completed after his demise.  T. at 20-21, 27-31.  According 
to the appellant's testimony, she did not receive the 
veteran's death certificate until approximately 
three-and-a-half months after the veteran's death (upon 
completion of the autopsy).  T. at 31.  The appellant 
admitted that, upon her receipt of the veteran's death 
certificate, she "didn't call [VA] . . . [until] much 
later."  T. at 32.  In fact, according to the appellant's 
testimony, she did not call VA (following receipt of the 
veteran's death certificate) until sometime in early 2002 
(prior to her filing of her claim in April 2002).  T. at 30.  

Significantly, the fact remains that the veteran died in 
January 2000 and that the appellant did not file a claim for 
accrued benefits until April 2002, more than two years after 
the veteran's demise.  [As the Board has previously discussed 
in this decision, in April 2002, the appellant submitted a 
Form 21-534.  That claim, which was filed by the veteran's 
surviving spouse, is deemed to include a claim for any 
accrued benefits.  38 C.F.R. § 3.1000(c) (2005).]  The Board 
acknowledges that the appellant has maintained that she was 
did not file her claim until April 2002 due to grief and a 
lack of understanding of the procedures to submit a claim.  
See, e.g., T. at 20-21, 27-34.  Importantly, however, the 
applicable law clearly requires that a claim for accrued 
benefits be filed no more than one year after the date of the 
veteran's death.  38 U.S.C.A. § 5121 (West 2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law is dispositive 
of an issue, the claim should be denied due to lack of 
entitlement to the benefit under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As no claim for VA compensation 
or pension benefits was pending at the time of the veteran's 
death in the present case, and as, in any event, the 
appellant did not submit her Form 21-534 until more than one 
year after the veteran's death, the issue of entitlement to 
accrued benefits must be denied as legally insufficient.  


ORDER

The issue of entitlement to an effective date earlier than 
May 1, 2002 for the grant of dependency and indemnity 
compensation is denied.  

The issue of entitlement to accrued benefits is denied.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


